Citation Nr: 0916262	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO in Montgomery, Alabama, 
is currently handling the matter.
			
In November 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  The Veteran's left lower extremity neuropathy is not 
manifested by moderate incomplete paralysis of the sciatic 
nerve.

2.  The Veteran's right lower extremity neuropathy is not 
manifested by moderate incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the Veteran's left lower extremity neuropathy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for the Veteran's right lower extremity neuropathy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that in October 2004 the 
Veteran expressed his timely disagreement with the May 2004 
decision that granted him service connection for his 
peripheral neuropathy of the lower extremities.  As such, the 
Veteran has appealed the initial evaluation assigned and the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Veteran has been assigned separate 10 percent evaluations 
for his left and right lower extremity neuropathy under 
Diagnostic Code (DC) 8520.  Under that code section, a 10 
percent rating is warranted for "mild" incomplete paralysis 
of the sciatic nerve.  In order to be entitled to the next 
higher rating of  20 percent, the evidence must show 
"moderate" incomplete paralysis of the sciatic nerve.
	
The Board does not find a rating in excess of 10 percent for 
either lower extremity is warranted.  At a VA examination of 
December 2008, the Veteran displayed full muscle strength in 
both lower extremities.  The examiner determined there was no 
motor function impairment.  He had "decreased" sensation as 
to vibration, pain, light touch, and position sense, and he 
displayed abnormal knee reflexes and absent ankle reflexes.  
He had normal Babinski reflexes bilaterally.  There was no 
muscle atrophy present.  There was no abnormal muscle tone or 
bulk.  There were no tremors, tics, or other abnormal 
movements.  The Veteran's gait and balance were normal.  
Paralysis, neuritis, and neuralgia were absent.  There was no 
function of any joint affected by the nerve disorder.  The 
examiner further determined there was no functional or 
occupational impairment as a result of the nerve disorder.  
At a VA examination of March 2004, the Veteran had normal 
muscle tone and bulk, and normal power.  His dorsalis pedis 
pulses were diminished, his ankle reflexes were absent, and 
his knee reflexes were diminished.  He displayed diminished 
sensation bilaterally.  His knee joint movements, however, 
were within the functional range, and his foot movement was 
within normal limits.  The examiner explicitly characterized 
the bilateral peripheral neuropathy as "mild."  A VA 
treatment record of February 2004 noted there was no evidence 
of numbness, tingling, or weakness on neurological 
assessment. 

While it is clear from this evidence that the Veteran does 
suffer from neurological impairment in his lower extremities, 
marked particularly by diminished sensation and reflexes, the 
evidence overall does not sufficiently provide a basis for a 
finding of "moderate" incomplete paralysis of the sciatic 
nerve.  He does not suffer from any functional impairment due 
to his disability, and his muscle tone, bulk, and power have 
been normal.  He does not have an abnormal gait or any 
limitation of motion due to his neuropathy.  In sum, the 
weight of the credible evidence demonstrates that the 
Veteran's bilateral peripheral neuropathy does not warrant an 
initial rating in excess of 10 percent.  While the 
requirements of Fenderson have been considered, the evidence 
of record shows that the Veteran's disabilities have not 
warranted a compensable rating at any point in the appeal 
period.  For all of these reasons, the Veteran's claims must 
be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
December 2003 and October 2004 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should the claims be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denials, the Veteran is not prejudiced by 
the failure to provide him that further information.  For all 
of these reasons, the Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
been afforded the opportunity for a personal hearing.  He has 
been afforded VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

An initial increased disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
is denied. 

An initial increased disability rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


